SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

542
KA 10-01640
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RONALD M. MUNOZ, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ERIN TUBBS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered May 27, 2010. The judgment convicted defendant,
upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Monroe County Court for further
proceedings in accordance with the following Memorandum: Defendant
appeals from a judgment convicting him upon his plea of guilty of
burglary in the second degree (Penal Law § 140.25 [2]). Defendant
contends that County Court erred in failing to determine whether he
should be afforded youthful offender status. We agree.

     “Upon conviction of an eligible youth, the court must order a
[presentence] investigation of the defendant. After receipt of a
written report of the investigation and at the time of pronouncing
sentence the court must determine whether or not the eligible youth is
a youthful offender” (CPL 720.20 [1]). A sentencing court must
determine whether to afford youthful offender status to every
defendant who is eligible for it because, inter alia, “[t]he judgment
of a court as to which young people have a real likelihood of turning
their lives around is just too valuable, both to the offender and to
the community, to be sacrificed in plea bargaining” (People v Rudolph,
21 NY3d 497, 501). The record here indicates that, although the court
told defendant during the plea proceeding, “I will not be adjudicating
you a youthful offender”—thus referring to some future, unspecified
time—the court thereafter failed to make a formal adjudication on the
record. We therefore hold the case, reserve decision and remit the
matter to County Court to make and state for the record a
determination whether defendant should be afforded youthful offender
status (see id. at 503).
                         -2-                  542
                                        KA 10-01640




Entered:   May 9, 2014         Frances E. Cafarell
                               Clerk of the Court